Name: Council Regulation (EEC) No 3424/82 of 17 December 1982 amending Regulation (EEC) No 3286/80 on import arrangements in respect of State-trading countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 82 Official Journal of the European Communities No L 361 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3424/82 of 17 December 1982 amending Regulation (EEC) No 3286/80 on import arrangements in respect of State-trading countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Paragraph 5 shall be replaced by the following : '5 . Any decision taken by the Commission pursuant to paragraph 1 or 3 of this Article shall be communicated forthwith to the Member State concerned. Any decision taken by the Commission pursuant to the first subparagraph of paragraph 4 shall be communicated forthwith to the Council and the Member States . Commission decisions shall apply at once, subject to paragraph 8 .' 2. The following paragraph 1 0 shall be added : ' 10 . The Commission shall periodically publish an updated version of the Annexes to this Regula ­ tion , incorporating amendments adopted by it or by the Council .' Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 9 (5) of Regulation (EEC) No 3286/80 (') provides that all Member States must be notified of all decisions adopted in the context of the said Regulation by the Commission ; Whereas that rule should be simplified to provide that only Commission decisions adopted under Article 9 (4) have to be communicated to the Council and to all Member States ; Whereas provision should be made to enable the Commission to publish periodically an updated version of the Annexes to Regulation (EEC) No 3286/80 incorporating amendments adopted by the Commission or the Council , Article 2HAS ADOPTED THIS REGULATION : Article 1 Article 9 of Regulation (EEC) No 3286/80 is hereby amended as follows : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1982. For the Council The President H. CHRISTOPHERSEN (') OJ No L 353, 29 . 12 . 1980 , p . 1 .